Citation Nr: 0925964	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-31 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to death and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Appellant's daughter


WITNESS AT HEARING ON APPEAL

Appellant's daughter
ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Los Angeles, California.  The case 
arrived at the Board from the RO in San Diego, California.

The appellant's daughter made an evidentiary presentation 
before the undersigned Member of the Board at an April 2008 
hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran died on December [redacted], 
2003.  The death certificate indicates that the Veteran died 
of a myocardial infarction, due to or as a consequence of 
coronary artery disease and congestive heart failure. 

At the time of his death, the Veteran was service connected 
for residuals of a severe lacerating injury to the left 
thigh, rated 30 percent disabling; residuals of a severe 
lacerating injury to the left shoulder, rated 30 percent 
disabling; traumatic encephalopathy and residuals of a skull 
fracture with a healed fracture of the sygomatic arch and 
deformity of same with constant headaches, rated 30 percent 
disabling; and a disfiguring scar over the left temporal area 
with partial alopecia, rated 10 percent disabling.  The 
Veteran was rated totally disabled by reason of individual 
unemployability since June 1, 1995.

The claimant contends that she is entitled to DIC pursuant to 
38 U.S.C.A. § 1310, because her husband's death was the 
result of a service connected disability.  She contends that 
the Veteran's traumatic encephalopathy caused mental status 
changes that caused or aggravated his heart disorder.  
Alternatively, she contends that her husband's heart disease 
was caused by residuals of a fever that he had during his 
service.  The claimant also contends that she should be 
granted DIC pursuant to 38 U.S.C.A. § 1318. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) decided Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  In Hupp, the Court held that, where a 
claimant seeks DIC benefits pursuant to 38 U.S.C.A. § 1310, 
the Veteran's Claims and Assistant Act (VCAA), 38 U.S.C.A. 
5103(a), requires VA to provide the claimant with notice that 
includes (1) a statement of the conditions (if any) for which 
the Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. Hupp, 21 Vet. 
App. at 352-53. 

In this case, the claimant was sent two letters pursuant to 
the VCAA in February 2004.  These letters did not fully 
comply with the requirements of Hupp.  The first VCAA letter 
informed the claimant only that she needed to show that the 
Veteran died while on active duty; that the Veteran died from 
a service connected injury or disease; or that the Veteran 
was receiving, or entitled to receive, VA compensation for a 
service connected disability that was rated totally disabling 
for at least 10 years prior to his death, or since the 
Veteran's release from active duty and for at least 5 years 
immediately preceding death, or for a least 1 year if the 
Veteran was a former prisoner of war who died after September 
30, 1999.  A second VCAA letter that was dated the on same 
date informed the claimant that she needed to provide 
evidence showing that the Veteran died in service or medical 
evidence showing that the Veteran's service connected 
conditions caused or contributed to the Veteran's death.  The 
letter also informed her that she could establish service 
connection for the cause of the Veteran's death by showing 
that the condition that caused the Veteran's death had its 
onset in service or was permanently aggravated by the 
Veteran's service.  These letters did not set forth the 
disabilities for which the Veteran was service connected at 
the time of his death.  They also did not specifically and 
adequately explain to the claimant the requirements for 
substantiating a DIC claim based on a previously service 
connected disability or a disability that was not yet service 
connected.  

While statements submitted by the claimant, including a VA 
Form 21-4142 dated in March 2004, indicated that the claimant 
was aware that the Veteran was service connected for 
traumatic encephalopathy, the claimant's statements did not 
show that she was aware of the other disabilities for which 
the Veteran was service connected.  Notably, some 
correspondence sent on behalf of the claimant indicated 
confusion over whether the Veteran was service connected for 
a heart disorder during his lifetime.  For example, a 
printout from a VA Medical Center listing various 
appointments attended by the Veteran, including for treatment 
for his congestive heart failure, that listed his eligibility 
for VA medical care as "service connecte[d]" was 
erroneously interpreted by the claimant and/or her 
representatives as establishing that either VA or a VA 
medical provider already determined that the Veteran's heart 
disorder was a service connected disability.  In fact, 
service connection for the Veteran's heart disorder was 
denied during the Veteran's lifetime.  

Moreover, it is also unclear whether the claimant understood 
what was necessary to establish service connection for the 
cause of the Veteran's death.  While the claimant repeatedly 
indicated that she believed that the Veteran's heart disorder 
was caused or aggravated by mood changes secondary to his 
service connected traumatic encephalopathy, she did not 
submit any evidence on this issue.  Notably, during the 
Veteran's lifetime a VA examiner determined that certain 
personality changes that had their onset in the 1990s were 
due to a depressive disorder that was not secondary to the 
Veteran's personality disorder due a head injury.

The claimant and her representative also appear to be unclear 
as to the basis for entitlement to DIC under 38 U.S.C.A. § 
1318, insofar as the claimant appears to be alleging a theory 
of hypothetical entitlement that has not been recognized 
since VA published a final rule interpreting the statutory 
language in January 2000, prior to the Veteran's death 
herein.  See 65 F.R. 3388-01.  The present version of 38 
C.F.R. § 3.22 reflects this interpretation.  

The Board finds that the failure to provide proper notice 
pursuant to Hupp is a procedural defect that should be cured 
on remand.  The Board cannot undertake the clarification on 
an initial basis.  The Board is also of the opinion that the 
claimant should be provided additional notice explaining the 
criteria for entitlement to DIC under 38 U.S.C.A. § 1318.  

Finally, the Board notes that the claimant's daughter is 
representing the claimant, apparently pursuant to 38 C.F.R. § 
14.630, which permits any person to prepare, present, and 
prosecute one claim, provided that a properly executed power 
of attorney is filled out and a statement is signed by the 
representative and the claimant that no compensation will be 
charged or paid for the services.  While a power of attorney 
is on file, a statement that no compensation will be charged 
or paid is not.  Such a statement should be provided by the 
claimant's representative.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as interpreted by the 
Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352- 53 (2007). The letter should 
explain, what, if any, information and 
evidence (medical and lay) not previously 
provided to VA is necessary to 
substantiate the appellant's claims. The 
notice should include (a) a statement of 
the conditions for which the Veteran was 
service- connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service- 
connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  They should be offered 
a chance to offer additional evidence or 
argument based on this new notice.  The 
letter should also explain what is 
necessary to substantiate a claim for DIC 
based on 38 U.S.C.A. § 1318.

2.  The claimant's representative should 
be requested to provide a statement, 
signed by herself and the claimant, 
indicating that she is not charging or 
receiving any fees with respect to her 
representation of the claimant in this 
matter.

3.  After completion of the above 
development, the appellant's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to her, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




